Judgment insofar as it imposes sentence unanimously modified, as a matter of discretion in the interest of justice, in accordance with memorandum and as modified affirmed. Memorandum: Defendant was properly convicted of aiding in a robbery, by luring the victim and removing his pocketbook. Although the victim was not injured, defendant’s confederate threatened him with a knife. Not only was defendant’s offense serious, but she has a record of several arrests and one conviction of a class B misdemeanor, prostitution. Nevertheless, the indeterminate sentence of a maximum of 25 years’ imprisonment was excessive. Being mindful that the Erie County District Attorney has credited defendant with recent co-operation with his office, in the face of threats to herself and daughter, by aiding his investigation of the activities of a narcotics dealer and giving testimony which was instrumental in obtaining the conviction of him as an A-l felon, we modify the sentence by reducing the maximum term of imprisonment to a period of five years, and as so modified the judgment is affirmed. (Appeal from judgment of Supreme Court, Erie County convicting defendant of robbery, first degree.) Present—Marsh, P. J., Cardamone, Dillon, Goldman and Witmer, JJ.